Case: 12-1460   Document: 42    Page: 1   Filed: 10/15/2012




          NOTE: This order is nonprecedential.

   Wnlteb $>tateil qcourt of §ppealil
       for tbe jfeberaI (!CIrcuit

            CBT FLINT PARTNERS, LLC,
                 Plaintiff-Appellant,

                           v.
                RETURN PATH, INC.,
                 Defendant-Appellee,

                         AND
         CISCO IRONPORT SYSTEMS, LLC,
                Defendant-Appellee.



                      2012-1460



Appeal from the United States District Court for the
Northern District of Georgia in case no. 07·CV-1822,
Judge Thomas W. Thrash, Jr.


                    ON MOTION


                      ORDER
Case: 12-1460     Document: 42      Page: 2    Filed: 10/15/2012




CBT FLINT PARTNERS, LLC v. RETURN PATH, INC.                2
    CBT Flint Partners, LLC moves to clarify the briefing
schedule and modify the time for filing of its reply brief.

   The court notes that on October 11, 2012, cross-appeal
2012-1594 was dismissed.

      Upon consideration thereof,

      IT Is ORDERED THAT:

    The motion is granted to the extent that CBT's reply
brief is due on October 29, 2012.

                                     FOR THE COURT


                                     /s/ Jan Horbaly
                                     Jan Horbaly
                                     Clerk
s26